           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 1 of 11



                 Plaintiff’s Trial Witness List – Stevick v. Monsanto (3:16-cv-2341-VC)

       Name               Will/May      Live/            Description of            Estimated     Monsanto
                          Call          Deposition       Testimony                 Direct        Estimated
                                                                                   Exam          Exam
                                                                                   Time          Time
  1.   Elaine Stevick     Will Call     Live             Plaintiff. Will           4 hours       1 hour
                                                         provide testimony on
                                                         exposure and
                                                         damages.
  2.   Christopher        Will Call     Live             Elaine’s husband and      3 hours       1 hour
       Stevick                                           Plaintiff. Will testify
                                                         to Plaintiff’s
                                                         Roundup exposure
                                                         and damages
  3.   Andrea             Will Call     Live             Plaintiffs’ daughter.     ½ hour        15 mins - 1
       Stevick                                           Will testify to                         hour*
                                                         Elaine’s Roundup
                                                         exposure and
                                                         damages
  4.   Justin Stevick     Will Call     Live             Plaintiffs’ son. Will     ½ hour        15 mins - 1
                                                         testify to Elaine’s                     hour*
                                                         Roundup exposure
                                                         and damages
  5.   Robin              Will Call     Live             Elaine’s friend and       ¼ hour        15 mins - 1
       Rossman                                           former business                         hour*
                                                         partner. Will testify
                                                         to Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  6.   Joanne Lee         Will Call     Live             Elaine’s friend and       ¼ hour        15 mins - 1
       Myer                                              former business                         hour*
                                                         partner. Will testify
                                                         to Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  7.   Nancy              Will Call     Live             Elaine’s friend and       ¼ hour        15 mins - 1
       Schwartz                                          former business                         hour*
                                                         partner. Will testify
                                                         to Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.

                                                  1
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 2 of 11



       Name              Will/May       Live/            Description of           Estimated      Monsanto
                         Call           Deposition       Testimony                Direct         Estimated
                                                                                  Exam           Exam
                                                                                  Time           Time
  8.   Ninfa Ortiz       Will Call      Live             Plaintiffs’ friend.      ¼ hour         15 mins - 1
                                                         Will testify to                         hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  9.   Lynn La Porte     Will Call      Live             Plaintiffs’ friend.      ¼ hour         15 mins - 1
                                                         Will testify to                         hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  10. Trixy Fraser       Will Call      Live             Plaintiffs’ friend.      ¼ hour         15 mins - 1
                                                         Will testify to                         hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  11. Judith Dover       Will Call      Live             Plaintiffs’ friend.      ¼ hour         15 mins - 1
                                                         Will testify to                         hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  12. Jastelle Bedard    Will Call      Live             Elaine’s former          ¼ hour         15 mins - 1
      Donahue                                            nurse. Will testify to                  hour*
                                                         Elaine’s damages and
                                                         factual circumstances
                                                         within her
                                                         knowledge.
  13. Heather Uoo        Will Call      Live             Elaine’s former          ¼ hour         15 mins - 1
                                                         nurse. Will testify to                  hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  14. Sarah Stewart      Will Call      Live             Elaine’s former          ¼ hour         15 mins - 1
                                                         nurse. Will testify to                  hour*
                                                         Elaine’s damages and
                                                         factual circumstances


                                                  2
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 3 of 11



       Name              Will/May       Live/            Description of            Estimated     Monsanto
                         Call           Deposition       Testimony                 Direct        Estimated
                                                                                   Exam          Exam
                                                                                   Time          Time
                                                         within her
                                                         knowledge.
  15. Cassandra          Will Call      Live             Elaine’s former           ¼ hour        15 mins - 1
      Coffee                                             nurse. Will testify to                  hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  16. Karen Short        Will Call      Live             Mother of Elaine’s        ¼ hour        15 mins - 1
                                                         former client. Will                     hour*
                                                         testify to Elaine’s
                                                         damages and factual
                                                         circumstances within
                                                         her knowledge.
  17. Gaila Newburg Will Call           Live             Mother of Elaine’s        ¼ hour        15 mins - 1
                                                         former client. Will                     hour*
                                                         testify to Elaine’s
                                                         damages and factual
                                                         circumstances within
                                                         her knowledge.
  18. Coleman E.         Will Call      Live             Elaine’s former           ¼ hour        15 mins - 1
      Miller                                             client. Will testify to                 hour*
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         his knowledge.
  19. Kasey E.           Will Call      Live             Mother of Elaine’s        ¼ hour        15 mins - 1
      Miller                                             former client. Will                     hour*
                                                         testify to Elaine’s
                                                         damages and factual
                                                         circumstances within
                                                         her knowledge.
  20. Laurie             Will Call      Live             Mother of Elaine’s        ¼ hour        15 mins - 1
      Ferguson                                           former client. Will                     hour*
                                                         testify to Elaine’s
                                                         damages and factual
                                                         circumstances within
                                                         her knowledge.
  21. Michele            Will Call      Live             Plaintiffs’ friend.       ¼ hour        15 mins - 1
      Perussina                                          Will testify to                         hour*

                                                  3
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 4 of 11



       Name              Will/May       Live/            Description of            Estimated     Monsanto
                         Call           Deposition       Testimony                 Direct        Estimated
                                                                                   Exam          Exam
                                                                                   Time          Time
                                                         Plaintiffs’ damages
                                                         and factual
                                                         circumstances within
                                                         her knowledge.
  22. Alicia Starrett    Will Call      Live             Elaine’s friend and       ¼ hour        15 mins - 1
                                                         former                                  hour*
                                                         employee/colleague.
                                                         Will testify to
                                                         Elaine’s damages and
                                                         factual circumstances
                                                         within her
                                                         knowledge.
  23. Lori Walker        Will Call      Live             Elaine’s friend and       ¼ hour        15 mins - 1
                                                         former                                  hour*
                                                         employee/colleague.
                                                         Will testify to
                                                         Elaine’s damages and
                                                         factual circumstances
                                                         within her
                                                         knowledge.
  24. Dr. Jerome         May Call       Live             Elaine’s treating         1 hour        1 hour
      Kim                                                oncologist. Will
                                                         testify about
                                                         treatment of plaintiff.
  25. Dr. Mark           May Call       Live             Elaine’s treating         1 hour        1 hour
      Sedrak                                             neurosurgeon. Will
                                                         testify about
                                                         treatment of plaintiff.
  26. Dr. Robert Z.      May Call       Live             Elaine’s Primary          ½ hour        1 hour
      Gonzalez                                           Care Physician. Will
                                                         testify about
                                                         treatment of plaintiff.
  27. Monsanto           Will Call      Deposition       Defendant. Will           2-3 hours.    2-3 hours
      Company                                            testify as to
                                                         causation, liability,
                                                         knowledge, and
                                                         corporate conduct.
  28. Dr. Charles        Will Call      Live             Expert. Will provide      2.5 hours     2-5 hours
      Benbrook                                           testimony consistent
                                                         with his MDL 2741

                                                  4
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 5 of 11



       Name              Will/May       Live/            Description of           Estimated      Monsanto
                         Call           Deposition       Testimony                Direct         Estimated
                                                                                  Exam           Exam
                                                                                  Time           Time
                                                         expert report on
                                                         regulatory and
                                                         liability.
  29. Dr. Donna          Will Call      Deposition       Monsanto employee.       2-3 hours      1 hour
      Farmer                                             Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  30. Dr. Daniel         Will Call      Deposition       Monsanto employee.       1-2 hours      1 hour
      Goldstein                                          Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  31. Dr. William        Will Call      Deposition       Monsanto employee.       3 hours        1 hour
      Heydens                                            Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  32. Dr. Charles        Will Call      Live             Third party fact         2 hours        2-5 hours
      William                                            witness. IARC 112
      Jameson                                            participant. Will
                                                         provide testimony
                                                         regarding IARC and
                                                         its review of
                                                         glyphosate and his
                                                         participation thereto.
  33. Dr. Dan            Will Call      Deposition       Monsanto employee.       1 hour         1 hour
      Jenkins                                            Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  34. Mr. Robert         Will Call      Live             Experts on               1 hour         1 hour
      Johnson & Dr.                                      Monsanto/Bayer’s
      James Mills                                        net worth and
                                                         economic value.



                                                  5
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 6 of 11



       Name              Will/May       Live/            Description of            Estimated     Monsanto
                         Call           Deposition       Testimony                 Direct        Estimated
                                                                                   Exam          Exam
                                                                                   Time          Time
  35. Dr. Michael        Will Call      Deposition       Monsanto employee.        1.5 hours     1 hour
      Koch                                               Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  36. Dr. Mark           Will Call      Deposition       Monsanto employee.        2-3 hours     1 hour
      Martens                                            Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  37. Dr. Sam            Will Call      Deposition       Monsanto employee.        1 hour        1 hour
      Murphey                                            Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  38. Dr. Chadi          Will Call      Live             Specific causation        2 hours       3-5 hours
      Nabhan                                             expert. Will testify
                                                         consistent with his
                                                         MDL 2741 reports.
  39. Dr. Chris          Will Call      Live or          General causation         6-8 hours     4-8 hours
      Portier                           Deposition       expert. Will testify
                                                         pursuant to PTO 45.
  40. Dr. Beate Ritz     Will Call      Live             General causation         4 hours       3-5 hours
                                                         expert. Will testify
                                                         pursuant to PTO 45.
  41. Dr. William        Will Call      Live             Exposure expert.          2 hours       3-5 hours
      Sawyer                                             Will testify consistent
                                                         with his MDL 2741
                                                         expert report.
  42. Dr. Andrei         Will Call      Live             Specific causation        2 hours       3-5 hours
      Shustov                                            expert. Will testify
                                                         consistent with his
                                                         MDL 2741 report.
  43. Dr. Dennis         Will Call      Live             General and specific      2 hours       3-5 hours
      Weisenburger                                       causation expert.
                                                         Will testify pursuant
                                                         to PTO 45 and his

                                                  6
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 7 of 11



       Name              Will/May       Live/            Description of           Estimated      Monsanto
                         Call           Deposition       Testimony                Direct         Estimated
                                                                                  Exam           Exam
                                                                                  Time           Time
                                                         specific causation
                                                         report.
  44. Mr. Stephen        May Call       Deposition       Monsanto employee.       45 minutes     1 hour
      Adams                                              Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  45. Dr. John           May Call       Deposition       Monsanto employee.       1 hour         1 hour
      Aquavella                                          Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  46. Dr. Kirk           May Call       Live or          Former Monsanto          1 hour         1 hour
      Azevedo                           Deposition       employee. Will
                                                         provide testimony
                                                         about causation,
                                                         liability, and
                                                         corporate conduct.
  47. Dr. Aaron          May Call       Deposition       Third party fact         1 hour         1 hour
      Blair                                              witness. IARC 112
                                                         participant. Will
                                                         provide testimony
                                                         regarding IARC and
                                                         its review of
                                                         glyphosate and his
                                                         participation thereto.
  48. Mr. Tim Ford       May Call       Deposition       Monsanto employee.       1 hour         1 hour
                                                         Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  49. Mr. Steve          May Call       Deposition       Monsanto employee.       1 hour         1 hour
      Gould                                              Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.


                                                  7
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 8 of 11



       Name              Will/May       Live/            Description of           Estimated      Monsanto
                         Call           Deposition       Testimony                Direct         Estimated
                                                                                  Exam           Exam
                                                                                  Time           Time
  50. Mr. James          May Call       Deposition       Monsanto employee.       1 hour         1 hour
      Guard                                              Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  51. Dr. David          May Call       Deposition       Monsanto employee.       1 hour         1 hour
      Heering                                            Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  52. Mr. James          May Call       Deposition       Monsanto employee.       1 hour         1 hour
      Richardson                                         Will provide
                                                         testimony about
                                                         causation,
  53. Dr. Matthew        May Call       Deposition       Third party fact         1 hour         1 hour
      Ross                                               witness. IARC 112
                                                         participant. Will
                                                         provide testimony
                                                         regarding IARC and
                                                         its review of
                                                         glyphosate and his
                                                         participation thereto.
  54. Mr. Jesudoss       May Call       Deposition       Former EPA               1 hour         1 hour
      Rowland                                            employee. Will
                                                         provide testimony
                                                         regarding
                                                         Monsanto’s EPA
                                                         registration of
                                                         glyphosate.
  55. Dr. Eric Sachs     May Call       Deposition       Monsanto employee.       1-2 hours      1 hour
                                                         Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  56. Dr. David          May Call       Deposition       Monsanto employee.       2 hours        1 hour
      Saltmiras                                          Will provide
                                                         testimony about


                                                  8
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
           Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 9 of 11



       Name              Will/May       Live/            Description of           Estimated      Monsanto
                         Call           Deposition       Testimony                Direct         Estimated
                                                                                  Exam           Exam
                                                                                  Time           Time
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  57. Mr. Dan            May Call       Deposition       Monsanto employee.       1 hour         1 hour
      Schultz                                            Will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  58. Dr. Gary           May Call       Deposition       Dr. Williams is a        Unknown        Unknown
      Williams                                           long time Monsanto       because        because
                                                         consultant. The          deposition     deposition
                                                         deposition is            not yet        not yet
                                                         scheduled but has not    occurred.      occurred.
                                                         yet occurred. It is
                                                         anticipated Dr.
                                                         Williams will testify
                                                         as to causation,
                                                         liability, and
                                                         corporate conduct.
  59. Mr. Todd           May Call       Deposition       Monsanto employee.       Unknown        Unknown
      Rands                                              The deposition is        because        because
                                                         scheduled but has not    deposition     deposition
                                                         yet occurred. It is      not yet        not yet
                                                         anticipated Mr.          occurred.      occurred.
                                                         Rands will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  60. Dr. Larry Kier     May Call       Deposition       Dr. Kier is a long       Unknown        Unknown
                                                         time Monsanto            because        because
                                                         consultant. The          deposition     deposition
                                                         deposition is            not yet        not yet
                                                         scheduled but has not    occurred.      occurred.
                                                         yet occurred. It is
                                                         anticipated Dr. Kier
                                                         will testify as to
                                                         causation, liability,
                                                         and corporate
                                                         conduct.

                                                  9
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
          Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 10 of 11



       Name              Will/May       Live/            Description of            Estimated     Monsanto
                         Call           Deposition       Testimony                 Direct        Estimated
                                                                                   Exam          Exam
                                                                                   Time          Time
  61. Mr. Hugh           May Call       Deposition       Mr. Grant is the          Unknown       Unknown
      Grant                                              former Monsanto           because       because
                                                         CEO. The deposition       deposition    deposition
                                                         is scheduled but has      not yet       not yet
                                                         not yet occurred. It is   occurred.     occurred.
                                                         anticipated Mr. Grant
                                                         will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  62. Dr. Roger          May Call       Deposition       Dr. Roger McClellan       Unknown       Unknown
      McClellan                                          is a third party          because       because
                                                         witness and editor of     deposition    deposition
                                                         relevant scientific       not yet       not yet
                                                         journals. The             occurred.     occurred.
                                                         deposition is
                                                         scheduled but has not
                                                         yet occurred. It is
                                                         anticipated Dr.
                                                         McClellan will
                                                         provide testimony
                                                         about causation,
                                                         liability, and
                                                         corporate conduct.
  63. FTI Consulting May Call           Deposition       FTI Consulting is a       Unknown       Unknown
                                                         third party witness.      because       because
                                                         The deposition is         deposition    deposition
                                                         scheduled but has not     not yet       not yet
                                                         yet occurred. It is       occurred.     occurred.
                                                         anticipated FTI
                                                         Consulting will
                                                         provide testimony
                                                         about causation,
                                                         liability, and
                                                         corporate conduct.
  64. Dr. Wallace        May Call       Deposition       Dr. Hayes is a third      Unknown       Unknown
      Hayes                                              party witness. The        because       because
                                                         deposition is             deposition    deposition
                                                         scheduled but has not     not yet       not yet
                                                         yet occurred. It is       occurred.     occurred.

                                                  10
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
          Case 3:16-md-02741-VC Document 2630 Filed 01/31/19 Page 11 of 11



       Name              Will/May       Live/            Description of           Estimated      Monsanto
                         Call           Deposition       Testimony                Direct         Estimated
                                                                                  Exam           Exam
                                                                                  Time           Time
                                                         anticipated Dr. Hayes
                                                         will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.
  65. CropLife           May Call       Deposition       CropLife                 Unknown        Unknown
      America                                            America(CLA) is a        because        because
                                                         third party witness.     deposition     deposition
                                                         The deposition is        not yet        not yet
                                                         scheduled but has not    occurred.      occurred.
                                                         yet occurred. It is
                                                         anticipated CLA will
                                                         provide testimony
                                                         about causation,
                                                         liability, and
                                                         corporate conduct.
  66. Exponent, Inc.     May Call       Deposition       Exponent is a third      Unknown        Unknown
                                                         party witness. The       because        because
                                                         deposition is            deposition     deposition
                                                         scheduled but has not    not yet        not yet
                                                         yet occurred. It is      occurred.      occurred.
                                                         anticipated Exponent
                                                         will provide
                                                         testimony about
                                                         causation, liability,
                                                         and corporate
                                                         conduct.




                                                  11
* Monsanto reserves the right to challenge the admissibility of this witness’s testimony at trial.
